MEMORANDUM **
Appellant’s motion for in forma pauperis status is granted. The Clerk shall amend the docket to reflect this status.
A review of the record and appellant’s response to this court’s June 19, 2007, order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
*404All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.